Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The numerous references filed with the Information Disclosure Statement have been given a cursory review, similar to what would be afforded a classification search of the prior art.  If there are any references of particular relevance to the application claims, applicant is respectfully requested to identify such references for further review by the examiner.
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18, 21-24, 26, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (2008/0172048) in view of the teaching of Ingle et al (6,035,238).
	Martin et al provides an apparatus comprising a voltage pulse generator (14) configured to produce a pulsed waveform including a plurality of pulses (para. [0033], for example).  There is a controller configured to control the voltage pulse generator (para. [0007]) and a medical clamp including a plurality of electrodes (see Figures).  A feedback module measures a tissue temperature (para. [0034, for example) and there is a pulse delivery module (i.e. controller) that controls the output of the pulsed waveform to discrete subsets of electrodes to create an electric field to ablate tissue (para. [0033-0034]).  While Martin et al is concerned with the temperature of the tissue and maintaining tissue at a desired temperature, there is no express disclosure of a cooling module that is used to maintain tissue at a desired temperature.
	Ingle et al provide another apparatus comprising a clamp for clamping tissue, and means to deliver pulsed energy to a plurality of electrodes located on the clamping surface (Figure 1, for example).  There is a temperature sensor (24) for monitoring tissue temperature, and the controller controls the delivery of energy and controls a cooling module (16) to control the temperature of tissue during treatment.  The cooling may be performed by a circulated fluid or by a thermoelectric controller (col. 5, lines 35-45, for example).
	To have provided the Martin device with a cooling module to control cooling of tissue based on a sensed temperature to maintain tissue at a desired temperature range to ensure proper treatment would have been an obvious modification for one of ordinary skill in the art since Ingle et al disclose the use of such a cooling module in an analogous clamping device having a plurality of electrodes.
	Regarding claims 14 and 15, any desired temperature may obviously be used to control the system of Martin et al or Ingle et al, and Martin et al specifically disclose a target temperature below about 55 degrees F (para. [0034], for example).  Regarding claim 16, the electrode controller of Martin et al includes a device to program the amplitude and duration of the output signal (para. [0033], for example).  Regarding claim 17, Ingle et al disclose the use of a thermo-electric cooler (col. 5, lines 35-45) or the use of a fluid circulating through a cooling coil.  Regarding 18, Martin et al and Ingle et al disclose feedback control based on sensed tissue temperature, and Ingle et al specifically disclose controlling cooling based on sensed tissue temperature as addressed above.
	Regarding claim 21, Martin et al provides a processor programmed to determine a temperature of the tissue to which a clamp is coupled and to produce a control signal to control the delivery of energy based on the sensed temperature.  While Martin et al disclose controlling the temperature, there is no express teaching of using the control signal to control the delivery of a signal to a coolant unit to maintain tissue at a desired temperature.  As addressed previously, Ingle et al disclose the use of a cooling unit to assist in controlling the temperature of tissue, in addition to controlling the delivery of energy.  To have provided the Martin et al device with a cooling unit to assist in the cooling of tissue to maintain a desired tissue temperature during treatment would have been an obvious consideration given the teaching of Ingle et al.
	Regarding claim 22, Martin et al provide a method comprising receiving a temperature signal and producing a control signal based on the sensed temperature to control the delivery of an output of pulses to tissue as addressed above.  Martin et al fails to expressly include the step of delivering a control signal to a cooling unit to control the cooling of tissue.  As addressed previously, Ingle et al disclose such a step of delivering a control signal to a cooling unit based on sensed tissue temperature to maintain tissue at a desired temperature during treatment.  To have provided the Martin et al method with a method of providing a control signal to a cooling unit to control the cooling unit and thereby maintain tissue at a desired temperature during treatment would have been an obvious consideration for the skilled artisan in view of the teaching of Ingle et al.  Regarding claims 23 and 24, see discussion of claims 14 and 15 above.  Regarding claims 26 and 27, see discussion of claims 17 and 18 above.  Regarding claim 32, the temperature signal used by Ingle et al is deemed a time varying signal and the coolant may be pulsed on an off dependent on the specific cooling need.

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (2008/0172048) in view of the teaching of Ingle et al (6,035,238) and further in view of the teaching of Weadock (2015/0141810).
The combination of the Ingle et al teaching with the Martin et al device has been addressed above.  While Martin et al discloses delivering pulses of energy to tissue, there is no express disclosure of the voltage level used to treat tissue.
Weadock discloses another clamp device having a plurality of electrodes which deliver pulsed energy to treat tissue.  Specifically, Weadock teaches that it is known to use pulses having amplitudes greater than 1kV.  See, for example, paragraph [0057].  To have provided the Martin et al system, as modified by the teaching of Ingle et al, with energy pulses greater than 1 kV for treating tissue would have been an obvious consideration for one of ordinary skill in the art since Weadock fairly teach of voltages in that range for treating tissue with an analogous clamp device.
Allowable Subject Matter
Claims 19, 20, 28, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the specific distance measuring system recited in these claims.  While Ingle et al disclose the use of an ultrasound transducer to measure distance between probes, there is no express disclosure of adjusting an output signal based on the measured distance as required by these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Worrell et al (10,555,769), Francischelli et al (8,221,411) and Cosman, Jr. et al (10,136,942) disclose other devices having a clamp member for delivering pulses of energy to treat tissue.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/July 11, 2022